WILKINS, Associate Chief Justice,
concurring in the result:
T34 More than 100 years ago the first American court devoted exclusively to the unique and difficult challenge of dealing with children charged with crimes was established in Chicago. Since then, in one form or another, every state in the Union has adopted special rules for dealing with children in court, generally by establishing a juvenile court. Utah joined this trend in the mid-1900s, and by the latest turn of the century our juvenile courts had achieved status equal to our district courts, but as courts of specified and limited statutorily delineated jurisdiction.
135 Utah's juvenile courts are charged with the protection of Utah's children from the abuse, neglect, or other harmful action of adults in their lives. They are also charged with the protection of other citizens and property from the wrongful acts of children, while recognizing the unique need to do all that is reasonable to salvage a child who has strayed from the path of acceptable behavior. As with all courts, our juvenile courts are designed to see that those responsible for wrongful acts face appropriate consequences. However, unlike our adult system, the appropriateness of the consequences is measured in part by the likelihood that a child's pattern of behavior can and will be modified in the direction of proper and acceptable behavior as a result. Salvaging an errant child is a high priority.
T36 In the adult system, an individual responsible for the death of an infant will likely face incarceration and other consequences designed to both punish and remove from society for an extended period the perpetrator. In our adult correctional system, less effort is directed at correcting the underlying cause of the criminal behavior. Preventing recurrence is important, but is primarily accomplished through the threat of harsh punishment for future misdeeds.
137 Where an adult charged with the same behavior as the child defendant in this case could expect a term of years in prison, a child of K.M.'s age and maturity received services at state expense, counseling, treatment, and supervision. The consequences imposed on K.M. were designed to convince K.M. that her behavior was not acceptable in civilized society, to help her in a very aggressive way to understand and to overcome the cireumstances that led to the death of her child, and to help her to mature and develop into a responsible and reliable adult.
138 To facilitate the different role of the juvenile court in dealing with acts that would be seen as serious crimes if committed by adults, we employ a slightly different system of justice. Juvenile proceedings are treated as civil, not criminal. Children are charged with offenses, not crimes. The offenses are defined as acts that would be crimes if committed by an adult. Inherent in this distinction is the policy of this state to treat offenses by children as something other than the crimes that an adult would be charged with as a result of the same actions.
T39 We employ a different language. Allegations are admitted or denied. A child does not plead guilty or innocent. A charge against a child is found to be true or not true. A child is not found guilty or not guilty. A child does not enjoy the same unfettered right to self-representation afforded adults, for obvious reasons: a child is not assumed to be capable of making a mature and informed judgment regarding the risks of self-representation. We require the intervention of adult judgment, usually the concurrence of a parent, before we allow a child to represent herself in court. Children are not entitled to a jury of their peers in ascertaining the truthfulness of the allegations against them, again for obvious reasons. In the juvenile courts, we rely upon specialized judges steeped in the policy and theory of juvenile justice to select from the vast array of alter*1288natives those most likely to meet the multiple goals of a juvenile court proceeding.
1 40 The distinction of greatest importance between adult and juvenile criminal justice process involves the role of adults acting for and on behalf of the accused. In a case such as that brought against K.M., we assign mature adults to act in the best interests of the child, even if the child does not agree with that action. The law assigns this role to the parents or legal guardians of the child in most cireumstances. When there exists a doubt about the impartiality, devotion, maturity, or competence of the parent or guardian, the court is authorized and obligated to assign another skilled adult to the role: the guardian ad litem. In addition, when a child faces a serious charge, these adults are required to assure competent legal counsel is provided for the child.
141 Clearly, some children are incapable, because of their age, mental ability, maturity, social experience, or other reasons, of making sound and responsible decisions. That is a basic distinction between children and adults, and the single most important motivation for the establishment of a separate juvenile court system. Children who engage in behavior that would be considered serious crimes if committed by adults may, or may not, understand the seriousness or potential consequences of that behavior. They may, or may not, understand the process of the juvenile justice system, and the unique and multifaceted role of the juvenile court. They may, or may not, be able to understand these important distinctions. It is for this exact reason that we charge parents, guardians, counsel, and guardians ad litem with the responsibility to think and understand for the child, and to make decisions best suited for the child's well-being and future. We expect these adults to understand, and to apply their maturity, reason, and concern for the child, to the decisions required.
142 As a consequence of the special care, significantly enhanced treatment and protection options, services, and reduced penalties available to a child confronting a charge in Juvenile court, we do not extend to the child all of the adult protections of our criminal justice system. To date, recognizing the more limited role of the child in the decision process of the juvenile justice system, we have not required what might well be fruitless and wasted efforts to include a child in the difficult decisions affecting their future. As a matter of state and national policy, we have declined to grant directly to children the full scope of criminal due process and other constitutional protections ordinarily afforded accused adults. Instead, we focus our efforts on protecting them from the life-long consequences of acts committed when adult Judgment and mature experience are as yet not available to them.
148 In this instance, KM. was charged with the wrongful death of her newborn son. Her immaturity is clearly demonstrated by her reaction to the birth of her child. At fifteen she was pregnant but did not recognize it. She was surprised by the birth of her child. She did not know what to do. She did not seek help from her mother, with whom she was living. She put the little body in the window well, took a shower, and went to sleep. When the situation was later discovered by her mother, the infant was dead. Her intellectual ability is limited, testing at an .Q. level of between 79 and 84.
T 44 In the course of the investigation and trial, KM. was convinced to admit wrongdoing in the death of her infant son in exchange for a reduction in the charge by the prosecution. She had been charged with murder, a first degree felony if committed by an adult. That charge was reduced to child abuse homicide, a third degree felony if committed by an adult in exchange for her admission of culpability. Her defense counsel, and her mother, saw the admission as in K.M.'s self-interest. K.M. admitted that she delivered the baby and put him in the window well without seeking any other help for herself or the infant. In response to inquiry from the juvenile judge, KM. said she did not know the infant was alive when born. Between the judge and K.M.'s defense counsel, K.M. was told that she was giving up certain rights in making the admission. These rights parallel some, but not all, of the rights afforded adult criminal defendants under the constitution.
*1289[45 At issue in this appeal is the question of whether or not K.M.'s plea was constitutionally defective. The focus of concern is on the extent of the effort made by the judge to assure that K.M. personally understood the nature and elements of the offense to which she was admitting responsibility. My colleagues today extend another degree of constitutional protection to the child herself. I would not.
T46 Under our juvenile court system of criminal justice, it is not critical that the child defendant fully comprehend the nature and elements of the offense that would be a crime if she were an adult before the allegations are admitted. What is critical is that those admissions made by the child be factually true, and that those adults specifically charged by the law with applying mature judgment on behalf of the child fully understand the nature and elements of the charge and the consequences that will flow to the child as a result her admission. As part of the very nature of juvenile court, the child must be fully involved in the decisions, and accept responsibility for her actions. However, it is the very absence of adult capacity to understand and appreciate the cireumstances that has placed the child in the juvenile court system in the first place.
{47 I dissent from the opinion expressed by my colleagues to the extent that they mandate that the juvenile court assure that the juvenile understand the nature and elements of the offense to which the admission is made. While certainly a desirable state of affairs, and one to be sought in every instance, it is contrary to the interests of the children involved to elevate that desire to a constitutional right.
4 48 Some children charged with very serious offenses are simply incapable of fully comprehending the nature and elements, the potential consequences, and the choices before them. Nonetheless, it may be very much in their best interest to agree to a reduced charge, both in terms of short-term consequences, and in terms of life-long impacts. If a duty exists to assure the informed nature of an admission, it must fall to the adults specifically and exclusively charged with the protection of the child's interests: parents, guardians, counsel, and guardians ad litem. It is counterproductive, contrary to the policy underpinning the juvenile court system as a whole, and unnecessary to place that responsibility on the judge.
{49 I would leave rule 25 unchanged, accept admissions made on adequate facts, and recognize the unique and valuable distinctions between adult criminal and juvenile civil process.
T50 That said, I still would reverse the court of appeals and remand the matter to the juvenile court. In this particular case, the child did not admit the predicate facts sufficient to find the allegations true. Whether or not K.M. understood that the charge required proof or admission that the infant was born alive, it did so require. And KM. did not admit that necessary fact. Consequently, the admission was insufficient to support the charge as a matter of statutory law. I would reverse the conviction and remand the matter for a new trial on that basis.